Case 0:20-cv-61080-AHS Document 79 Entered on FLSD Docket 06/17/2021 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-61080-CIV-SINGHAL/VALLE

  TRACEY GRAHAM,

         Plaintiff,

  v.

  BARRIER TECHNOLOGIES, LLC and
  MARC GLICKMAN,

       Defendants.
  __________________________________/

                       AMENDED FINAL JUDGMENT ON COUNT I

         THIS CAUSE is before the Court on Plaintiff Tracey Graham’s Motion for

  Judgment on Count I (DE [74]) under Federal Rule of Civil Procedure 58(d). Plaintiff filed

  a Notice of Acceptance of Defendants’ Partial Offer of Judgment Pursuant to Rule 68

  (DE [23]). Accordingly, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion for Judgment on Count I

  (DE [74]) is GRANTED. Final Judgment is entered in favor of Plaintiff Tracey Graham

  and against Defendants Barrier Technologies, LLC and Marc Glickman in the amount of

  $2,240 (exclusive of attorney’s fees and costs) on count I of Plaintiff’s Amended

  Complaint (DE [19])—unpaid sick leave in violation of the Emergency Paid Sick Leave

  Act—for which let execution issue. The Court reserves jurisdiction to award reasonable

  attorney’s fees and costs upon a timely motion.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 17th day of

  June 2021.




  Copies to counsel of record via CM/ECF
